          Case 1:21-mj-00218-ZMF Document 9 Filed 02/21/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :
                                                  :
         v.                                       : MAGISTRATE NO. 21-MJ-218 (ZMF)
                                                  :
WILLIAM CHRESTMAN,                                :
                                                  :
                                                  :
                  Defendant.                      :


                                             ORDER

         Upon consideration of the Government’s Motion for Emergency Stay and for Review of

Detention Order as to defendant William Chrestman.

         It is this 21st day of February, 2021,

         ORDERED, that the Motion for an Emergency Stay is hereby GRANTED and the

release order entered by the District of Kansas Magistrate Judge on February 19, 2021 as to

defendant William Chrestman is STAYED pending review of the detention decision by this

Court.




                                              BERYL A. HOWELL, CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF COLUMBIA




                                                  1
